          Case 1:21-cv-00655-NONE-SAB Document 17 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CANDELARIO VARGAS,                                  Case No. 1:21-cv-00655-NONE-SAB-HC

12                  Petitioner,
                                                         ORDER FOR SUPPLEMENTAL BRIEFING
13           v.

14   JAMES ROBERTSON,

15                  Respondent.

16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254. In the petition, Petitioner raises the following claims for relief: (1)

19 whether an unlawful sentence must be recalled via California Penal Code section 1170(d) when a
20 court violates mandatory provisions governing the length of confinement; (2) whether recall and

21 resentencing proceedings require notice to the offender, their appearance, the assistance of

22 counsel, and the opportunity to appeal an order denying recall and resentencing; and (3) whether

23 equal protection is violated when only some similarly situated offenders are granted a

24 resentencing hearing to address unlawful great bodily injury enhancements. (ECF No. 1).

25          On June 28, 2021, Respondent filed a motion to dismiss, arguing that the petition was

26 filed outside the one-year limitation period. (ECF No. 12). That same day, Respondent lodged
27 state court documents in support of the motion to dismiss. (ECF No. 13).

28 ///


                                                     1
              Case 1:21-cv-00655-NONE-SAB Document 17 Filed 08/23/21 Page 2 of 2


 1              The petition in the instant case concerns the state court’s denial of a sentence recall and

 2 resentencing. In the state habeas petitions filed by Petitioner’s state habeas counsel, there are

 3 references to the California Department of Corrections and Rehabilitation’s July 16, 2018

 4 request of recall and resentencing and the Tulare County Superior Court’s November 6, 2018

 5 denial of said request. (ECF No. 13-4 at 12–13; ECF No. 13-6 at 10).1 These documents were not

 6 lodged by Respondent.

 7              The Court finds that supplemental briefing and further development of the record with

 8 respect to the above-referenced sentence recall and resentencing request would assist the Court

 9 in this matter.

10              Accordingly, the Court HEREBY ORDERS:

11         1. Within thirty (30) days of the date of service of this order, Respondent shall:

12                  a. file a supplemental brief regarding the sentence recall and resentencing request

13                         and denial and the impact, if any, on the timeliness of Petitioner’s claims; and

14                  b. lodge any evidence necessary for the resolution of the issue;

15         2. Within twenty-one (21) days of the date of service of Respondent’s brief, Petitioner may

16              file a response to Respondent’s brief; and

17         3. Within seven (7) days of the date of service of Petitioner’s response, Respondent may file

18              a reply.

19
     IT IS SO ORDERED.
20

21 Dated:          August 20, 2021
                                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
